Exhibit 10.19.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT, dated as
of February 13, 2008 (this “Amendment”), is entered into by and among TRINITY
INDUSTRIES LEASING COMPANY, a Delaware corporation (the “Manager”), TRINITY RAIL
LEASING TRUST II, a Delaware statutory trust (the “Borrower”), the LENDERS party
hereto, and CREDIT SUISSE, NEW YORK BRANCH (formerly known as Credit Suisse
First Boston, New York Branch), as Agent for the Lenders (in such capacity, the
“Agent”). Capitalized terms used but not defined herein have the meaning set
forth in the Warehouse Loan Agreement referred to below.

RECITALS:

WHEREAS, the Manager, the Borrower, the Lenders, the Agent and Wilmington Trust
Company, as Collateral Agent and Depositary (the “Collateral Agent”) are parties
to that certain Amended and Restated Warehouse Loan Agreement dated as of
August 7, 2007 (as heretofore amended, the “Warehouse Loan Agreement”); and

WHEREAS, the parties hereto desire to amend the Warehouse Loan Agreement as
hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

PART I

AMENDMENTS

SUBPART 1.1 The definition of “Committed Amount” set forth in Section 1.01 of
the Warehouse Loan Agreement is hereby amended in its entirety to read as
follows:

“Committed Amount” means $600,000,000 or such lesser amount to which the
Committed Amount may be reduced pursuant to Section 2.08.

SUBPART 1.2 Schedule 1.01 of the Warehouse Loan Agreement is hereby amended in
its entirety to read as set forth in Schedule 1.01 hereto.

PART II

MISCELLANEOUS

SUBPART 2.1 Effectiveness. This Amendment becomes effective on the date on which
the Agent has received (i) signature pages to this Amendment duly executed by
each party hereto (including each Lender); (ii) a copy of the Organizational
Documents of each the Borrower and the Manager, certified as of a recent date by
the Secretary of State of its state of organization, to the extent such
documents have been amended, supplemented or modified since August 7, 2007;(iii)
a certificate as to the good standing of each of the Borrower and the Manager
from such Secretary of State, as of a recent date; (iv) a certificate of the
Secretary or Assistant Secretary of each the Borrower and the Manager dated as
of the date of this Amendment and certifying (A) that the certificate or
articles of incorporation or other Organizational Documents, as applicable, of
such Person have not been amended either since the date of the last amendment
thereto shown on the related certificate furnished pursuant to clause (ii) above
or since August 7, 2007, if no certificate is required to be furnished pursuant
to clause (ii) above; (B) that attached thereto is a true and complete copy of
the agreement of limited partnership, operating agreement or by-laws of such
Person, as in effect on the date of this Amendment (or a certification that such
documents have not been amended, supplemented, or otherwise modified since
August 7, 2007) and in effect at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or other
governing body of such Person, authorizing the execution, delivery and
performance of this Amendment to which it is to be a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
or therewith on behalf of the such Person; (v) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (iv) above; (vi) a
favorable written opinion of in house counsel to each the Borrower and the
Manager, addressed to the Agent and each Lender, dated as of the date of this
Amendment, and in form and substance satisfactory to the Agent; and (vii) such
other documents as the Agent or Mayer Brown LLP, counsel for the Agent, may
reasonably request.

SUBPART 2.2 Representations and Warranties. The Manager and the Borrower each
represent and warrant that its respective representations and warranties
contained in Article V of the Warehouse Loan Agreement are true and correct on
and as of the date of this Amendment as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date.

SUBPART 2.3 Effect of Amendment. All provisions of the Warehouse Loan Agreement,
as expressly amended and modified by this Amendment, shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Warehouse Loan Agreement (or in any other Transaction Document) to the Warehouse
Loan Agreement shall be deemed to be references to the Warehouse Loan Agreement
as amended hereby.

SUBPART 2.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SUBPART 2.5 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SUBPART 2.6 Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Warehouse Loan Agreement or any provision hereof or
thereof.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

TRINITY INDUSTRIES LEASING COMPANY

By: /s/ Eric Marchetto
Name: Eric Marchetto
Title: Vice President


TRINITY RAIL LEASING TRUST II

By: /s/ Thomas C. Jardine
Name: Thomas C. Jardine
Title: Vice President


2

CREDIT SUISSE, NEW YORK BRANCH, as Agent and as a Committed Lender

By: /s/ Mark Lengel
Name: Mark Lengel
Title: Director


By: /s/ Alex Smith
Name: Alex Smith
Title: Vice President


3

ALPINE SECURITIZATION CORP, as a Conduit Lender
By Credit Suisse, New York Branch, as attorney-in-fact

By: /s/ Alex Smith
Name: Alex Smith
Title: Vice President


By: /s/ Mark Lengel
Name: Mark Lengel
Title: Director


4

DRESDNER BANK AG, NEW YORK BRANCH, as a

Committed Lender

By: /s/ Mitesh Rastogi
Name: Mitesh Rastogi
Title: Vice President


By: /s/ Kelly Wilson
Name: Kelly Wilson
Title: Associate


BEETHOVEN FUNDING CORPORATION, as a Conduit

Lender

By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President


5

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,

NEW YORK BRANCH, as a Committed Lender

By: /s/ Christopher Lew
Name: Christopher Lew
Title: Vice President


By: /s/ Brett Delfino
Name: Brett Delfino
Title: Executive Director


NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a

Conduit Lender

By: /s/ David DeAngelis
Name: David DeAngelis
Title: Vice President


6

GRESHAM RECEIVABLES

(No. 3) LIMITED, as a Committed Lender

By: /s/ S.M. Hollywood
Name: S.M. Hollywood
Title: Director


7

SCHEDULE 1.01

Lenders and Commitments

                         
 
                  Original
 
  Commitment   Commitment   Commitment
Lender
  Amount
  Percentage
  Date

Credit Suisse First Boston, New York Branch
  250,000,000   41.66666667 %   June 27, 2002

Dresdner Bank AG, New York Branch
  100,000,000   16.66666666 %   August 29, 2003

Coöperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
  100,000,000   16.66666666 %   October 23, 2003

Gresham Receivables (No. 3) Limited
  150,000,000   25.00000000 %   October 20, 2005

 
                       
Totals
  600,000,000   100.0000 %        

8